DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-23, 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, applicant claims “the first baseband filter… the second baseband filter… the third filter comprises: a third pre-processing based on outputs of the first and second baseband filters… the fourth filter…”, which apparently based on filed Figs. 19-20.  While it is clear that the first baseband filter processes mechanical wave (e.g., soundwave) and the second baseband filter processes electromagnetic wave (e.g., radiowave), it is indefinite on how the third filter combines and processes outputs from said first baseband filter and said second baseband filter.  For examination purpose, it is interpreted as output from said second baseband filter to be configuration input of the third filter wherein output from said first baseband filter is the signal to be processed by the third filter.
In claims 6 and 27, due to the reason rendered above, indefiniteness surface on how mechanical wave is combined or fused with electromagnetic wave.  For examination purpose, the broadest reasonable interoperation is taken.
Due to indefiniteness and confusion in claim interpretation, claims 3-23 and 26-30 are considered obviously taught by prior art(s) as said prior art(s) teach parent claims 1-2 and 24-25.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US2021/0383795).
To claim 1, Li teach a system for radio-assisted signal estimation, comprising: 
a sensor configured to sense a baseband mixture signal in a venue, wherein the baseband mixture signal comprises a mixture of a first source signal and an additional signal, wherein the first source signal is generated by a first motion of a first object in the venue, wherein the baseband mixture signal is a baseband signal that has not been modulated to a radio frequency (Fig. 1, using microphone array to collect sound); 
a transmitter configured to transmit a first radio signal through a wireless channel of the venue; a receiver configured to receive a second radio signal through the wireless channel, wherein the second radio signal differs from the first radio signal due to the wireless channel and at least the first motion of the first object in the venue, wherein both the first radio signal and the second radio signal are not baseband signals (S210 of Fig. 2, Fig. 3, paragraphs 0063-0065, using microwave radar to determine distance and direction of sound source in real time); and 
a processor configured for: 
obtaining a radio feature of the second radio signal, 	configuring a first adaptive filter for the baseband mixture signal based on the radio feature, filtering the baseband mixture signal using the first adaptive filter to obtain a first output signal (paragraph 0164, controlling switch and filter microphone in a certain direction based on determined direction), and generating an estimation of the first source signal based on the first output signal (paragraphs 0066-0083).

To claim 24, Li teach a method for radio-assisted signal estimation (as explained in response to claim 1 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US2021/0383795) in view of Hoshino et al. (JP2001154688).
To claim 2, Li teach claim 1.
Li teach wherein configuring the first adaptive filter (paragraph 0164), but Li do not expressly disclose configuring a first baseband filter without using the radio feature of the second radio signal; configuring a second baseband filter based on the radio feature of the second radio signal, wherein the second baseband filter comprises at least one signal processing element similar to that of the first baseband filter; and configuring the first adaptive filter based on the first baseband filter, the second baseband filter, a third filter and a fourth filter.
	Hoshino teach controlling a microphone array (20 of Fig. 1) with sound arriving direction determination by a radar device (5 of Fig. 1, abstract, paragraph 0011, each sound signal collected by the sound input means is then input to the sound extraction means having a filter, which means each array has a filter) comprising: configuring a first baseband filter without using the radio feature of the second radio signal (21 of Figs. 4-5, paragraphs 0016-0018); configuring a second baseband filter based on the radio feature of the second radio signal (22 of Figs. 4-5, paragraphs 0018-0022) wherein the second baseband filter comprises at least one signal processing element similar to that of the first baseband filter; and configuring the first adaptive filter based on the first baseband filter, the second baseband filter, a third filter and a fourth filter (paragraph 0011, each sound signal collected by the sound input means is then input to the sound extraction means having a filter), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Li, in order to implement microphone array detail.




Claim(s) 3-23, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US2021/0383795) in view of Hoshino et al. (JP2001154688) and Liu (CN111667844).
To claim 3, Li and Hoshino teach claim 2.
Li and Hoshino teach wherein: the first baseband filter comprises: a first pre-processing in a first signal domain (inherent in filter property, while there is no limitation on what pre-processing does); the second baseband filter comprises: a second pre-processing in a second signal domain (inherent in filter property, while there is no limitation on what pre-processing does); a third pre-processing based on outputs of the first and second baseband filters (Hoshino, paragraph 0013, at least one filter is connected to the plurality of channels to adjust the phase and combine the signals)
But, Li and Hoshino do not expressly disclose a first transformation from the first signal domain to a first transformed domain, and a first transformed-domain filter in the first transformed domain;, a second transformation from the second signal domain to a second transformed domain, and a second transformed-domain filter in the second transformed domain; the third filter comprises:, and a third transformed-domain filter in a third signal domain; and the fourth filter comprises: a fourth transformed-domain filter in the first transformed domain based on output of the third transformed-domain filter, a first inverse transformation from the first transformed domain to the first signal domain, and a post-processing in the first signal domain.
	Liu teach a microphone array system comprises a first transformation from the first signal domain to a first transformed domain, and a first transformed-domain filter in the first transformed domain (FFT in Fig. 3); a second transformation from the second signal domain to a second transformed domain, and a second transformed-domain filter in the second transformed domain (another FFT in Fig. 3); the third filter comprises: a third transformed-domain filter in a third signal domain (paragraph 0037, post-filtering to perform unified echo, reverberation and noise elimination and suppression processing on the echo estimation frequency domain signal, reverberation estimation frequency domain signal and beam to form a single-channel microphone enhancement signal); and the fourth filter comprises: a fourth transformed-domain filter in the first transformed domain based on output of the third transformed-domain filter, a first inverse transformation from the first transformed domain to the first signal domain, and a post-processing in the first signal domain (last IFFT of Figs. 3-6), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Li and Hoshino, in order to further implement filters.

To claim 4, Li, Hoshino and Liu teach claim 3.
Li, Hoshino and Liu teach wherein: at least one of the first pre-processing, the second pre-processing or the third pre-processing comprises at least one of: feature extraction, magnitude computation, high-pass filter, random rotation in IQ plane, phase cleaning, or magnitude cleaning (Hoshino, paragraphs 0018-0022, phase); at least one of the first signal domain or the second signal domain is a time domain (Liu, paragraph 0024, IFFT time domain); and at least one of the first transformed domain or the second transformed domain is a time-frequency domain (Liu, paragraph 0032, FFT frequency domain, paragraph 0080, both FFT and IFFT).

To claim 5, Li, Hoshino and Liu teach claim 4.
Li, Hoshino and Liu teach wherein: at least one of the first transformation or the second transformation comprises at least one of: an adaptive encoder, a short-time Fourier transform, a projection into the time-frequency domain, a number of kernels, a number of convolutional filters, or the number of convolutional filters followed by another number of convolutional filters (Liu, paragraph 0080, FFT and IFFT); at least one of the first transformed-domain filter, the second transformed-domain filter, the third transformed-domain filter, or the fourth transformed-domain filter comprises at least one of: reshaping, concatenation, neural network, dual-path recurrent neural network, neural network with bidirectional long short-term memory, or deep neural network (despite lack of disclosure, such neural network filtering is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate by design preference, hence Official Notice is taken); the first inverse transformation comprises at least one of: an inverse of the first transformation, or a transposed convolution operation (Liu, paragraph 0038); the post-processing comprises at least one of: concatenation, overlap-and-add (OLA), synchronized overlap-and-add (SOLA), overlap-and-save, overlap-and-discard, or overlap-and- scrap (despite lack of disclosure, such post-processing is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate by design preference, hence Official Notice is taken).

To claims 6-10, Li, Hoshino and Liu teach claim 5.
Li, Hoshino and Liu teach wherein filtering the baseband mixture signal using the first adaptive filter comprises: filtering the baseband mixture signal in the first signal domain using the first baseband filter to generate a first intermediate signal in the first transformed domain; filtering a baseband radio-derived signal in the second signal domain using the second baseband filter to generate a second intermediate signal in the second transformed domain, wherein the baseband radio-derived signal is derived from the second radio signal based on the radio feature; filtering a combination of the first intermediate signal and the second intermediate signal using the third filter to configure the fourth transformed-domain filter of the fourth filter; and filtering a transformed baseband mixture signal using the fourth filter to obtain the first output signal, wherein the transformed baseband mixture signal is obtained by preprocessing the baseband mixture signal using the first pre-processing followed by transforming from the first signal domain to the first transformed domain using the first transformation;
wherein: the additional signal comprises a mixture of a second source signal and a third signal; the second source signal is generated by a second motion of a second object in the venue; the second radio signal differs from the first radio signal due to: the wireless channel, the first motion of the first object, and the second motion of the second object; the processor is further configured for: configuring a second adaptive filter for the baseband mixture signal based on the radio feature, filtering the baseband mixture signal using the second adaptive filter to obtain a second output signal, and generating an estimation of the second source signal based on the second output signal;
	wherein: the processor is further configured for configuring the second adaptive filter based on the first baseband filter, the second baseband filter, an additional third filter and an additional fourth filter; the additional third filter comprises: an additional third pre-processing based on outputs of the first and second baseband filters, and an additional third transformed-domain filter in the third signal domain; and the additional fourth filter comprises: an additional fourth transformed-domain filter in the first transformed domain based on output of the additional third transformed-domain filter, the first inverse transformation from the first transformed domain to the first signal domain, and the post-processing in the first signal domain;
	wherein filtering the baseband mixture signal using the second adaptive filter comprises: filtering an additional baseband radio-derived signal in the second signal domain using the second baseband filter to generate an additional second intermediate signal in the second transformed domain, wherein the additional baseband radio-derived signal is derived from the second radio signal based on the radio feature; filtering a combination of the first intermediate signal, and the additional second intermediate signal using the additional third filter to configure the additional fourth transformed- domain filter of the additional fourth filter; and filtering the transformed baseband mixture signal using the additional fourth filter to obtain the second output signal;
wherein the processor is further configured for: filtering a combination of the first intermediate signal, the second intermediate signal and the additional second intermediate signal using the additional third filter to configure the fourth transformed-domain filter of the fourth filter and the additional fourth transformed-domain filter of the additional fourth filter (applying explanation to 112(b) rejection above; claimed filter configuration is also well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, hence Official Notice is also taken).

To claims 11-17, Li, Hoshino and Liu teach claim 10.
Li, Hoshino and Liu teach wherein the processor is further configured for: obtaining, based on the second radio signal, the radio feature comprising a number of time series of channel information (TSCI) of the wireless channel, wherein each TSCI is associated with a transmit antenna of the transmitter and a receive antenna of the receiver, the second radio signal comprises a series of sounding signals such that each channel information (CI) is associated with a corresponding sounding signal, each CI comprises at least one of: channel state information (CSI), channel impulse response (CIR), channel frequency response (CFR), or received signal strength index (RSSI); and deriving the baseband radio-derived signal from the second radio signal based on the number of TSCI;
	wherein the processor is further configured for: performing beamforming based on the number of TSCI; detecting a first location of the first object, wherein the first location is associated with a first range and a first direction; determining a first beamformed TSCI associated with the first direction; determining a first tab of each CI of the first beamformed TSCI associated with the first range; and deriving the baseband radio-derived signal from the second radio signal based on the first tab of each CI of the first beamformed TSCI;
wherein the processor is further configured for: detecting a second location of the second object, wherein the second location is associated with a second range and/or a second direction; determining a second beamformed TSCI associated with the second direction; determining a second tab of each CI of the second beamformed TSCI associated with the second range; deriving the additional baseband radio-derived signal from the second radio signal based on the second tab of each CI of the second beamformed TSCI; and configuring the second adaptive filter for the baseband mixture signal based on the additional baseband radio-derived signal;
wherein: the first signal domain is a time domain associated with a first sampling rate; the second signal domain is a time domain associated with a second sampling rate; and the second radio signal is at least one of: a radio signal with a carrier frequency larger than 10GHz, a millimeter wave radio signal, a radio signal with a bandwidth larger than 200MHz, a WLAN signal, a WiFi signal, a wireless communication signal, an ultra-wide band (UWB) radio signal, or a radar signal;
wherein: the first object is at least one of: a first person actively generating the first source signal, a first device actively outputting the first source signal, or an object passively vibrating according to the first source signal; and the first source signal comprises at least one of: a sound, a speech signal, a musical sound, an instrument sound, a man-made sound, a machine sound, a synthesized sound, an audio signal, a visual signal, an imaging signal, or a baseband sensing signal;
	wherein the additional signal comprises at least one of: background noise, household sound or environment sound;
	wherein the processor is further configured for: processing the first output signal for a task associated with the first object (applying explanation to 112(b) rejection above; claimed filter configuration is also well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, hence Official Notice is also taken).

To claim 18, Li, Hoshino and Liu teach claim 17.
Li, Hoshino and Liu teach wherein: the sensor does not comprise any radio component (obvious depend on interoperation of radio component).

To claim 19, Li, Hoshino and Liu teach claim 17.
Li, Hoshino and Liu teach wherein: the sensor is a baseband sensor; and the receiver comprises another sensor which is a different kind from the baseband sensor and is configured to receive the second radio signal (applying explanation to 112(b) rejection above; claimed configuration is also well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, hence Official Notice is also taken).

To claim 20, Li, Hoshino and Liu teach claim 17.
Li, Hoshino and Liu teach wherein: the first adaptive filter comprises a multimodal fusion of the second radio signal and the baseband mixture signal (applying explanation to 112(b) rejection above; claimed configuration is also well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, hence Official Notice is also taken).

To claim 21, Li, Hoshino and Liu teach claim 17.
Li, Hoshino and Liu teach wherein: the transmitter and the receiver are physically coupled to each other (applying explanation to 112(b) rejection above; claimed configuration is also well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, hence Official Notice is also taken).

To claim 22, Li, Hoshino and Liu teach claim 21.
Li, Hoshino and Liu teach wherein: the sensor is not physically coupled to the transmitter or the receiver (applying explanation to 112(b) rejection above; claimed configuration is also well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, hence Official Notice is also taken).

To claim 23, Li, Hoshino and Liu teach claim 21.
Li, Hoshino and Liu teach wherein: the processor is communicatively coupled to the receiver (applying explanation to 112(b) rejection above; claimed configuration is also well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, hence Official Notice is also taken).

To claim 25, Li and Hoshino teach claim 24.
Li, Hoshino and Liu teach further comprising: pre-processing the baseband mixture signal in a first signal domain using a first pre- processing; transforming the baseband mixture signal from the first signal domain to a first transformed domain to obtain a transformed baseband mixture signal using a first transformation; and filtering the transformed baseband mixture signal in the first transformed domain to obtain a first intermediate signal using a first transformed-domain filter (as explained in response to claim 3 above).

To claim 26, Li, Hoshino and Liu teach claim 25.
Li, Hoshino and Liu teach further comprising: pre-processing a baseband radio-derived signal in a second signal domain using a second pre-processing, wherein the baseband radio-derived signal is derived from the received radio signal based on the radio feature; transforming the baseband radio-derived signal from the second signal domain to a second transformed domain to obtain a transformed baseband radio-derived signal using a second transformation; and filtering the transformed baseband radio-derived signal in the second transformed domain to obtain a second intermediate signal using a second transformed-domain filter other (other parallel components as shown in Fig. 1 with functions explained in response to claim 25 above).

To claims 27-30, Li, Hoshino and Liu teach claim 26.
Li, Hoshino and Liu teach further comprising: pre-processing the transformed baseband mixture signal and the transformed baseband radio-derived signal to obtain a fused signal in a third transformed domain using a third pre-processing; and filtering the fused signal using a third transformed-domain filter in a third signal domain to obtain a fourth transformed-domain filter;
further comprising: filtering the transformed baseband mixture signal in the first transformed domain to obtain a filtered transformed baseband mixture signal using the fourth transformed-domain filter; transforming the filtered transformed baseband mixture signal from the first transformed domain to the first signal domain using an inverse of the first transformation to obtain the first output signal; and post-processing the first output signal to generate the estimation of the first source signal;
	wherein: the additional signal comprises a mixture of a second source signal and a third signal; the second source signal is generated by a second motion of a second object in the venue; and the received radio signal differs from the transmitted radio signal due to: the wireless channel, the first motion of the first object, and the second motion of the second object;
further comprising: configuring a second adaptive filter for the baseband mixture signal based on the radio feature; filtering the baseband mixture signal using the second adaptive filter to obtain a second output signal; and generating an estimation of the second source signal based on the second output signal (applying explanation to 112(b) rejection above; claimed filter configuration is also well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, hence Official Notice is also taken).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 17, 2022